1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: _______________________

 3 Filing Date: October 16, 2018

 4 No. A-1-CA-36072

 5 DAVID D. GRIEGO,

 6         Worker-Appellant,

 7 v.

 8 JONES LANG LASALLE, and
 9 THE HARTFORD,

10         Employer/Insurer-Appellee.

11 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
12 Leonard J. Padilla, Workers’ Compensation Judge

13   Pizzonia Law
14   Justin P. Pizzonia
15   Rose Bryan
16   Albuquerque, NM

17 for Appellant

18 Elmore Law, LLC
19 Jeffrey P. Stradling
20 Albuquerque, NM

21 for Appellee
 1                                      OPINION

 2 VIGIL, Judge.

 3   {1}   David Griego (Worker) appeals from the workers’ compensation judge’s

 4 (WCJ) compensation order denying him workers’ compensation for an injury

 5 resulting from a trip-and-fall that occurred on the job. Worker argues that the WCJ

 6 erred in concluding that his accident did not arise out of and in the course of his

 7 employment. See NMSA 1978, § 52-1-9 (1973) (“The right to the compensation

 8 provided for in [the Workers’ Compensation Act (WCA)] . . . shall obtain in all

 9 cases where the following conditions occur: . . . at the time of the accident, the

10 employee is performing service arising out of and in the course of his employment

11 and . . . the injury or death is proximately caused by accident arising out of and in

12 the course of his employment[.]”). We reverse.

13 BACKGROUND

14   {2}   The material facts are not disputed. Worker is employed by a contractor for

15 Intel, Jones Lang LaSalle (Employer), as a maintenance technician. Worker’s

16 duties include “fulfilling tenant service requests and performing preventative

17 maintenance and repairs” at the Intel job site. To fulfill these duties, Worker walks

18 long distances in the corridors of the Intel building, which is over a mile long.

19 Maintenance technicians at Intel walk up to twelve miles each day in the facility’s

20 corridors and average eight miles of walking per day.
 1   {3}   It is Intel’s policy for another technician to “spot” the technician performing

 2 repairs on a given project for safety reasons due to the dangers of the facility.

 3 When spotting another technician, the spotter’s job is to observe and call for help if

 4 needed.

 5   {4}   On July 6, 2015, Worker was working as a spotter for another maintenance

 6 technician. In order to get to the location of his job assignment, Worker was

 7 required to walk in the Intel corridors. As Worker walked to his job assignment, he

 8 tripped over his own foot, causing him to fall. As a result of his fall, Worker

 9 sustained a fracture to his humerus.

10   {5}   There was no substance or object on the floor that caused Worker to fall.

11 There was no sudden noise or bright light that startled Worker when he fell. The

12 floor was even; it had no slope or incline. Nor was there evidence that Worker

13 suffers from any neurological or other deficit, preexisting condition, or infirmity

14 that might have contributed to his fall.

15   {6}   Employer’s insurer (Insurer) denied Worker’s claim for workers’

16 compensation coverage on grounds that Worker’s fall was not work-related.

17 Worker filed a complaint with the Workers’ Compensation Administration,

18 claiming that he was wrongfully denied workers’ compensation. Employer/Insurer

19 responded that Worker “did not suffer an accidental injury arising out of and in the




                                              2
 1 course of his employment, and the accident was not reasonably incident to his

 2 employment.”

 3   {7}   After trial on the merits and submission of proposed findings of facts and

 4 conclusions of law by the parties, the WCJ entered an order determining that

 5 Worker was not entitled to workers’ compensation. The WCJ found and concluded

 6 that: “[n]o risk reasonably incident to Worker’s employment caused Worker’s fall

 7 or injury[,]” “[t]he risk experienced by Worker was not increased by the

 8 circumstances of Worker’s employment[,]” and therefore Worker’s accident “did

 9 not arise out of Worker’s employment with Employer.” Worker appeals.

10 DISCUSSION

11 I.      Standard of Review

12   {8}   The narrow issue presented in this case is whether Worker’s trip-and-fall

13 arose out of and in the course of his employment. “Because the material facts in

14 this case are not in dispute, we review de novo” the question of whether Worker’s

15 injury arose out of and in the course of his employment. Schultz ex rel. Schultz v.

16 Pojoaque Tribal Police Dep’t, 2014-NMCA-019, ¶ 6, 317 P.3d 866; see Losinski v.

17 Drs. Corcoran, Barkoff & Stagnone, P.A., 1981-NMCA-127, ¶ 4, 97 N.M. 79, 636

18 P.2d 898 (“Where [the] facts are not in dispute, it is a question of law whether an

19 accident arises out of and in the course of employment.”).




                                            3
 1 II.      Compensability of Worker’s Claim

 2 A.       Accidental Injury Arising Out of and in the Course of Employment

 3   {9}    In order for an injured worker to receive compensation under the WCA, the

 4 worker “must be performing a service arising out of and in the course of his

 5 employment at the time of the accident, and the injury must arise out of and in the

 6 course of his employment.” Garcia v. Homestake Mining Co., 1992-NMCA-018,

 7 ¶ 6, 113 N.M. 508, 828 P.2d 420; see NMSA 1978, § 52-1-28 (1987). “ ‘Arising

 8 out of’ and ‘in the course of employment’ are two distinct requirements.” Schultz,

 9 2014-NMCA-019, ¶ 8. “The principles ‘arising out of’ and ‘in the course of his

10 employment[]’ . . . must exist simultaneously at the time of the injury in order for

11 compensation to be awarded.” Garcia, 1992-NMCA-018, ¶ 6.

12   {10}   “ ‘[A]rising out of’ . . . relates to the cause of the accident.” Schultz, 2014-

13 NMCA-019, ¶ 8; see Velkovitz v. Penasco Indep. Sch. Dist., 1981-NMSC-075, ¶ 2,

14 96 N.M. 577, 633 P.2d 685 (“For an injury to arise out of employment, the injury

15 must have been caused by a risk to which the injured person was subjected in his

16 employment.”); Kloer v. Municipality of Las Vegas, 1987-NMCA-140, ¶ 3, 106

17 N.M. 594, 746 P.2d 1126 (“The term ‘arising out of’ the employment denotes a

18 risk reasonably incident to claimant’s work.”). Accidents that generally satisfy this


                                                4
 1 requirement “include those occurring during acts the employer has instructed the

 2 employee to perform, acts incidental to the worker’s assigned duties, or acts that

 3 the worker had a common law or statutory duty to perform.” Schultz, 2014-

 4 NMCA-019, ¶ 8.

 5   {11}   The “course of employment” requirement, “on the other hand, relates to the

 6 time, place, and circumstances under which the accident takes place.” Schultz,

 7 2014-NMCA-019, ¶ 8 (internal quotation marks and citation omitted). “[A]n injury

 8 occurs in the course of employment when it takes place within the period of

 9 employment, at a place where the employee may reasonably be, and while the

10 employee is reasonably fulfilling the duties of employment or doing something

11 incidental to it.” Id. (internal quotation marks and citation omitted). “The term

12 ‘while at work’ is synonymous with ‘in the course of the employment.’ ” Thigpen

13 v. Valencia Cty., 1976-NMCA-049, ¶ 6, 89 N.M. 299, 551 P.2d 989.

14 B.       Injury Arising Out of Employment

15   {12}   The real dispute in this case concerns whether Worker’s injury arose out of

16 his employment. Worker argues, citing Ensley v. Grace, 1966-NMSC-181, 76

17 N.M. 691, 417 P.2d 885, that falling at work is a neutral risk that gives rise to a

18 rebuttable presumption that the worker’s injuries are compensable. Worker further

19 argues that because “it is undisputed that [Worker] was performing activities that

20 he was asked to do by his employer” at the time of his fall—“walking through one


                                             5
 1 of [Intel’s] corridors to . . . reach a maintenance job within the facility”—his injury

 2 arose from his employment.

 3   {13}   In Ensley, the bodies of the worker and another coemployee were found in

 4 the office where the worker was employed as a bookkeeper. 1966-NMSC-181, ¶ 2.

 5 The district court found that the coemployee shot and killed the worker, and then

 6 took his own life. Id. There was no indication why the worker was shot, nor

 7 evidence of misconduct or any contact between the worker and the coemployee,

 8 except through their connection at work. Id. Under these facts, the district court

 9 concluded that the death of the worker “did not arise out of her employment, and

10 that evidence was not produced to establish a causal connection between the death

11 and the employment.” Id. ¶ 3. On appeal, the estate of the worker contended that

12 the district court erred in concluding that the worker’s death did not arise out of her

13 employment. Id.

14   {14}   Citing Larson’s Workers’ Compensation Law, our Supreme Court

15 recognized that workplace risks fall into three categories: (1) those associated with

16 the employment; (2) those personal to the claimant; and (3) those having no

17 particular employment or personal character, which Larson refers to as “neutral”

18 risks. Ensley, 1966-NMSC-181, ¶ 6. Observing Larson’s statements that risks such

19 as being assaulted at work for unexplained reasons fall into the category of neutral

20 risks, the Court classified the worker’s death as such. See id. ¶¶ 6-9. Further, the


                                              6
 1 Court adopted Larson’s position that “[w]hen an employee is found dead under

 2 circumstances indicating that death took place within the time and space limits of

 3 the employment, in the absence of any evidence of what caused the death,” it

 4 would “indulge a presumption or inference that the death arose out of the

 5 [worker’s] employment.” Id. ¶ 9 (stating that “[t]he theoretical justification is

 6 similar to that for unexplained falls and other neutral harms: The occurrence of the

 7 death within the course of employment at least indicates that the employment

 8 brought deceased within range of the harm, and the cause of harm, being unknown,

 9 is neutral and not personal.” (internal quotation marks and citation omitted))

10 Accordingly, because the cause of the worker’s death was unexplained, and in the

11 absence of evidence to rebut the presumption, the Court reversed, determining that

12 the worker’s death arose from her employment. Id. ¶ 10.

13   {15}   “The commonest example” of a neutral risk for which the cause of the harm

14 is “simply unknown” is the unexplained fall. 1 Lex. K. Larson & Thomas A.

15 Robinson, Larson’s Workers’ Compensation Law, § 7.04[1][a], at 7-25 (June,

16 2018).

17          If an employee falls while walking down the sidewalk or across a
18          level factory floor for no discoverable reason, the injury resembles
19          that from stray bullets and other positional risks in this respect: The
20          particular injury would not have happened if the employee had not
21          been engaged upon an employment errand at the time. In a pure
22          unexplained-fall case, there is no way in which an award can be


                                              7
 1        justified as a matter of causation theory except by a recognition that
 2        this but-for reasoning satisfies the “arising” requirement.

 3 Larson, supra § 7.04[1][a]. Consistent with this statement, we conclude that the

 4 rationale of the Ensley Court—that injury or death resulting from the neutral risk of

 5 being assaulted at work for unexplained reasons gives rise to a rebuttable

 6 presumption that the injury or death arose out of the worker’s employment, where

 7 the accident occurs within the time and space limits of the worker’s employment—

 8 extends to cases of unexplained falls. See Circle K Store No. 1131 v. Industrial

 9 Comm’n of Ariz., 796 P.2d 893, 898 (Ariz. 1990) (in banc) (“An injury arises out

10 of the employment if it would not have occurred but for the fact that the conditions

11 and obligations of the employment placed claimant in the position where

12 [claimant] was injured. . . . [C]laimant would not have been at the place of injury

13 but for the duties of her employment. [Claimant] was required to throw out the

14 trash from her shift, and was performing this duty on her way home.

15 Consequently . . . her [trip-and-fall] injuries ‘arose out of’ her employment”

16 (internal quotation marks and citation omitted)); City of Brighton v. Rodriguez, 318

17 P.3d 496, 503-06 (Colo. 2014) (holding that an unexplained fall constitutes a

18 “neutral risk” and satisfies the “arising out of” employment requirement for

19 workers’ compensation, if the fall would not have occurred but for the fact that the

20 conditions and obligations of employment placed the employee in the position

21 where he or she was injured); Hodges v. Equity Grp., 596 S.E.2d 31, 35 (N.C. Ct.
                                          8
 1 Ohio App. 2004) (permitting an inference that the worker’s trip-and-fall injury arose

 2 from his employment where “the only active force involved was the employee’s

 3 exertions in the performance of his duties” (internal quotation marks and citation

 4 omitted)).

 5   {16}   The undisputed facts of this case are that as Worker walked to a maintenance

 6 job assignment at Intel, he tripped and fell, which resulted in an injury to his arm.

 7 There was no substance or object on the floor that caused Worker to fall. There

 8 was no sudden noise or bright light that startled Worker when he fell. The floor

 9 was even; it had no slope or incline. Worker admitted at trial, and camera footage

10 of the accident confirmed, that Worker tripped and fell for no reason other than

11 that “he tripped over his own foot.” The WCJ further found that “Worker’s

12 accident . . . occurred while Worker was performing his duties as a spotter” and

13 that “[i]n order to get to the location of his job assignment as a spotter, Worker was

14 required to walk in the corridor where he ultimately fell.” Under these facts, we

15 conclude that Worker’s injury was the result of an unexplained fall, which

16 constitutes a neutral risk under the foregoing authority. These circumstances,

17 therefore, give rise to a rebuttable presumption that Worker’s injury arose out of

18 his employment.

19   {17}   In this case, Employer/Insurer has failed to rebut the presumption that

20 Worker’s injury arose from his employment. Specifically, the evidence showed


                                              9
 1 that Worker “does not suffer from epilepsy, knee dysfunction or deficit, nor dizzy

 2 or fainting spells.” No evidence was presented that “Worker suffers from any

 3 neurological [deficits] or other deficits which might have caused him to fall.” Nor

 4 was there evidence that Worker has any “preexisting conditions or infirmities that

 5 caused or contributed to his fall.”

 6   {18}   Accordingly, we determine that Worker’s unexplained trip-and-fall injury

 7 arose out of his employment. See Kennels v. Bailey, 610 S.W.2d 270, 271-72 (Ark.

 8 Ct. App. 1981) (awarding workers’ compensation to employee of a kennel who fell

 9 and was injured while walking to refill a bottle of disinfectant that she was using to

10 clean kennels, on grounds that the injury from her unexplained fall arose out of her

11 employment); Metro. Sch. Dist. v. Carter, 803 N.E.2d 695, 698-99 (Ind. Ct. App.

12 2004) (affirming award of workers’ compensation to a school employee who

13 testified that she fell and was injured for no reason other than that she “tripped over

14 her own two feet” while turning to walk out of a classroom, on grounds that the

15 injury from her unexplained fall arose out of her employment (internal quotation

16 marks omitted)); Worthington v. Samaritan Med. Ctr., 2 N.Y.S.3d 290, 291-92

17 (N.Y. App. Div. 2015) (affirming award of workers’ compensation to a nurse who,

18 during her rounds, fell as she was walking down a hallway when her foot became

19 stuck and she fell forward, on grounds that the injury from her unexplained fall

20 arose out of her employment); Hubble v. State Accident Ins. Fund Corp., 641 P.2d
10
 1 593, 593-94 (Or. Ct. App. 1982) (awarding workers’ compensation to a

 2 construction inspector who, while walking down a straight corridor to get to a

 3 work assignment at the University of Oregon, fell when his knee simply “buckled”

 4 while taking a step, on grounds that his injury from his unexplained fall arose out

 5 of his employment).

 6   {19}   In so concluding, we reject Employer/Insurer’s reliance upon Luvaul v. A.

 7 Ray Barker Motor Co., 1963-NMSC-152, 72 N.M. 447, 384 P.2d 885; Berry v.

 8 J.C. Penney Co., 1964-NMSC-153, 74 N.M. 484, 394 P.2d 996; and Griego-

 9 Melendez v. Souper Salad, Inc., No. A-1-CA-29719, 2010 WL 3969296, mem. op.

10 (N.M. Ct. App. Jan. 25, 2010) (nonprecedential). First, as our Supreme Court

11 observed in Ensley, 1966-NMSC-181, ¶ 6, Berry and Luvaul, present fact patterns

12 in which the workers’ injuries were caused by risks that were personal to each of

13 them individually, and therefore were noncompensable. See Berry, 1964-NMSC-

14 153, ¶¶ 2, 8-13 (affirming denial of a salesperson’s claim for workers’

15 compensation on grounds that her injury did not arise out of her employment,

16 where the evidence supported a finding that the salesperson’s back sprain that

17 occurred when she picked up some boxes from a table in the store arose out of a

18 risk personal to her—a congenital curve in her lower spine—and was not increased

19 or aggravated by employment); Luvaul, 1963-NMSC-152, ¶¶ 1-2, 14, 16, 22-25

20 (affirming denial of an automobile mechanic’s workers’ compensation claim on


                                            11
 1 grounds that his fall and resulting injury after becoming dizzy while on the job did

 2 not arise out of his employment where the evidence showed that the injury arose

 3 from risks personal to him—he had suffered from dizzy spells and fainting feelings

 4 for years, as well as had a history of acute brain syndrome possibly due to

 5 secondary intoxication). Additionally, because we are not bound by Griego-

 6 Melendez, a nonprecedential memorandum opinion of this Court, and because the

 7 appeal was decided under the same ‘personal risk’ analysis applied in Luvaul,

 8 which we concluded above is inapplicable to this neutral risk case, we decline to

 9 follow the case here. Griego-Melendez, No. A-1-CA-29719, mem. op. at **1-4.

10 C.       Injured in the Course of Employment

11   {20}   The parties do not dispute, and we agree, that Worker fell and was injured in

12 the course of his employment. Worker’s duties as a maintenance technician include

13 “fulfilling tenant service requests and performing preventative maintenance and

14 repairs” at various locations at Intel. On the day he was injured, Worker was

15 working as a spotter for another maintenance technician at Intel. To get to the

16 location of his job assignment as a spotter, Worker was required to walk the Intel

17 corridors. As Worker walked to his job assignment, he tripped over his own foot,

18 causing him to fall and be injured. These facts demonstrate that Worker’s fall and

19 injury occurred while he was at work—during the period of his employment, at a




                                              12
1 place where Worker may reasonably be, and while he was reasonably fulfilling the

2 duties of his employment. See Schultz, 2014-NMCA-019, ¶ 8.




3 CONCLUSION

4   {21}   The compensation order of the WCJ is reversed. We remand the case to the

5 Workers’ Compensation Administration for further proceedings in accordance with

6 this opinion.

7   {22}   IT IS SO ORDERED.


8
9                                        MICHAEL E. VIGIL, Judge


10 WE CONCUR:


11
12 LINDA M. VANZI, Chief Judge


13
14 DANIEL J. GALLEGOS, Judge




                                          13